Citation Nr: 0533814	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable rating for latent schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from October 1947 
to April 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Salt Lake City, Utah, Regional Office (RO).

In March 2005, the appellant, sitting at the RO in Salt Lake 
City, testified at a hearing via video conference before the 
undersigned, sitting at the Board's central office in 
Washington, D.C.  A transcript of that hearing is of record. 

Service connection for latent schizophrenia has been in 
effect since the 1950s. During his recent hearing, the 
veteran and his representative raised a claim to expunge the 
service-connected benefit for latent schizophrenia from the 
veteran's records.  The veteran provided testimony in support 
of this raised claim and maintained that he misdiagnosed, 
apparently in service, years ago.  Given that the Board has 
no jurisdiction over the matter, it is referred to the RO for 
appropriate consideration, consistent with the veteran's 
wishes.  The RO may wish to contact the veteran (and his 
representative) to clarify his intent in this regard, and 
refer the veteran's claim to the appropriate service 
department.  


FINDINGS OF FACT

1.	In an April 2003 determination, the RO denied the 
veteran's claim for a compensable evaluation for latent 
schizophrenia.

2.	On March 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the appellant, during his video conference hearing, 
that he wished to withdraw his current claim on appeal 
regarding the issue of entitlement to a compensable 
rating for latent schizophrenia. 



CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of a compensable evaluation for latent 
schizophrenia, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Further, the Board is inclined to regard 
oral testimony at a recorded hearing as sufficient to 
constitute a substantive appeal and, in this case, sufficient 
to constitute withdrawal of a substantive appeal.  See e.g., 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated April 2003, the RO denied the 
veteran's claim for entitlement to a compensable rating for 
latent schizophrenia.  The veteran perfected his appeal as to 
the RO's denial of his claim.

In February 2005, the RO certified the issue of entitlement 
to a compensable rating for latent schizophrenia to the Board 
for appellate review.

During his March 2005 Board hearing, a transcript of which is 
associated with the claims file, the veteran was asked if he 
did not wish to pursue the claim for an increased rating for 
schizophrenia, to which he replied "That is correct."  (See 
transcript, page 4.).

The appellant's statement at his March 1, 2005 hearing 
constitutes a written withdrawal of the substantive appeal 
with regard to the matter of a compensable rating for latent 
schizophrenia.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue, and it 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


ORDER

The appeal as to the issue of a compensable rating for latent 
schizophrenia is dismissed.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


